Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered December 17, 1990, convicting her of conspiracy in the fourth degree, and attempted grand larceny in the second degree, after a nonjury trial, and imposing sentence.
*713Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Additionally, we find that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Lawrence, Ritter and Santucci, JJ., concur.